DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-4, 7-12, and 12-16 (renumbered as 1-13 respectively) are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claim 1 and similarly in claims 14 and 16:  

1. (Currently Amended) Apparatus for processing data comprising: 

processing circuitry to perform vector processing operations; and 

decoder circuitry to decode program instructions to generate control signals to control said processing circuitry to perform said vector processing operations; wherein 

said decoder circuitry is responsive to a scaled vector length querying instruction, specifying a vector element size and a scaling value to control said processing circuitry to return a scalar result value dependent upon a number of vector elements of said specified vector element size in a predetermined vector length 

said scaled vector length querying instruction includes one or more further parameters and said scalar result value returned by said processing circuitry is dependent upon said one or more further parameters; and 

said one or more further parameters include a vector pattern constraint subject to which said vector length used by said apparatus is determined.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HYUN NAM/Primary Examiner, Art Unit 2183